Title: To Thomas Jefferson from William Davies, with Reply, 8 May 1781
From: Davies, William,Jefferson, Thomas
To: Davies, William,Jefferson, Thomas



Sir
War office May 8. 1781.

One of the Assistants of the Quartermaster general is going over to the Eastern Shore. It appears to me an opportunity, which ought not to be neglected, of disposing and securing the public stores of every kind that are there. A great deal has been lost, a great deal more is in danger, and I submit it to the decision of your Excellency whether it will not be proper to sell what cannot be immediately secured.
I have the honor to be, most respectfully, Your Excellency’s very hbl Servt.,

William Davies



If Colo. Davies will be pleased to originate instructions for the above I will countersign them. There have been some partial orders given on the subject, so that the new instructions should be so framed as not to interfere with them.


  
    Th: Jefferson
  

